Title: From John Quincy Adams to Thomas Boylston Adams, 24 March 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



24. March 1804.

An attempt was made this morning to postpone the adjournment for two days—from the 26th: (Monday next) to Wednesday the 28th:—The motion however was rejected—Next came a motion to meet to-morrow. yeas 3. nays about 20.—The motion to protract, will probably be renewed on Monday; but I believe without success.
A bill has pass’d the Senate, the object of which is to abandon the further building of the Capitol; to remove the place of Session of Congress to the President’s House, and to purchase or hire a house for the President—
A motion was some ten days ago offered to the Senate for consideration, to have the proceedings on the Impeachment of J. Pickering together with the documents filed in the cause, printed, as an Appendix to the Journals of the Session—It was this morning called up for consideration, and a majority voted not to t aversion to have the proceedings printed, is not without its rea
You were lucky in having disqualified yourself to act as Counsel for my friend Mr.  I dissuaded him as much as I could from proceeding in his action—He had once by my advice referr’d the matter to arbitration—The report of the referees was against him; but it was informal. I never expected he would succeed better before the Supreme Court, and so advised him—His cause was at the best, questionable, and had you acted as his Counsel, you would have felt the discouraging influence of the doubtful circumstances of the case—So I hope you will come on the tapis, with a more propitious introduction.
We have debated untill this moment (past 5 o’clock P.M—A hungry hour) on the bill further to protect our Commerce in the Mediterranean against the Barbary powers, and to levy an additional tax for the purpose—It has pass’d to the third reading.
